Name: 2011/502/EU: Commission Decision of 10Ã August 2011 on setting up the Group of Experts on Trafficking in Human Beings and repealing Decision 2007/675/EC
 Type: Decision
 Subject Matter: labour market;  criminal law;  social affairs
 Date Published: 2011-08-12

 12.8.2011 EN Official Journal of the European Union L 207/14 COMMISSION DECISION of 10 August 2011 on setting up the Group of Experts on Trafficking in Human Beings and repealing Decision 2007/675/EC (2011/502/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Whereas: (1) Article 67(3) of the Treaty assigned the European Union the task of ensuring a high level of security within the area of freedom, security and justice. That objective is to be achieved by preventing and combating crime, organised and other, including trafficking in human beings and crimes against children. (2) According to Article 5(3) of the Charter of Fundamental Rights of the European Union, trafficking in human beings is prohibited. (3) Trafficking in human beings, as defined in Directive 2011/36/EU of the European Parliament and of the Council of 5 April 2011 on preventing and combating trafficking in human beings and protecting its victims, and replacing Council Framework Decision 2002/629/JHA (1), is a serious crime comprising violations of fundamental human rights and human dignity and requiring a multi-disciplinary approach across the entire trafficking chain, encompassing countries of origin, transit and destination alike. (4) On 25 March 2003, by Decision 2003/209/EC (2), the Commission decided to set up a consultative group known as the Experts Group on Trafficking in Human Beings. By Decision 2007/675/EC (3), the Commission repealed the Decision of 25 March 2003 and set up a new consultative group, the Group of Experts on Trafficking in Human Beings, which has contributed substantively to the prevention of and the fight against trafficking in human beings and enabled the Commission to gather opinions about initiatives relating to trafficking in human beings. Following the expiry of the 3-year period of validity of Decision 2007/675/EC, it has to be repealed and replaced. (5) In the light of the valuable work carried out by both expert groups since 2003 that has enabled the Commission to further develop its policy in this area, and taking into account the increasing importance at global level of the policy on trafficking in human beings, there is a continuing need for a group of experts. (6) A new group of experts should continue to advise the Commission, taking into account recent developments at EU level. These include, the adoption of Directive 2011/36/EU; the appointment of the EU Anti-Trafficking Coordinator; the Action-Oriented Paper on strengthening the EU external dimension on action against trafficking in human beings, of 30 November 2009. (7) The group should be composed of 15 members representing a wide range of expertise in all the aspects of anti-trafficking policies and also a balanced representation in terms of institutional background and geographic regions. (8) Rules on disclosure of information by members of the group should be laid down. (9) Personal data relating to members of the group should be processed in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (4). (10) The term of office of the members should be 4 years and should be renewable. (11) It is appropriate to fix a period for the application of this Decision. The Commission will in due time consider the advisability of an extension. (12) Decision 2007/675/EC should be repealed, HAS DECIDED AS FOLLOWS: Article 1 Subject matter The Group of Experts on Trafficking in Human Beings, hereinafter referred to as the group, is hereby established. Article 2 Tasks The groups tasks shall be (5): (a) to advise the Commission on matters related to trafficking in human beings and protecting its victims by issuing written contributions, as appropriate and agreed with the Commission, and ensuring a coherent approach to the subject; (b) to help the Commission to assess the evolution of policy in the field of trafficking in human beings at national, European and international levels; (c) to assist the Commission in identifying and defining possible relevant measures and actions at national, European and international level across the range of the anti-trafficking policies; (d) to provide a forum for discussion on matters related to trafficking in human beings and bring about exchanges of experience. Article 3 Consultation The Commission may consult the group on any matter relating to trafficking in human beings. Article 4 Membership  Appointment 1. The group shall be composed of 15 members. 2. The members of the group shall be individuals with expertise and experience in the prevention and the fight against trafficking in human beings and protection of its victims. 3. The composition of the group shall reflect the balance of expertise required on the different forms of trafficking as well as the various aspects involved, such as, but not limited to labour, healthcare, law enforcement, migration, victims support, development cooperation, gender, children, fundamental rights and education. 4. Members of the group must be nationals of a Member State of the European Union or, if appropriate, of a candidate or potential candidate country or a European Economic Area country. 5. Members are appointed by the Director-General of DG Home Affairs from among those who have responded to the call for applications (see Annex to the present Decision). 6. On the basis of the call for applications, applicants who were deemed suitable candidates for group membership but were not appointed should be placed on a reserve list, with their consent. The Commission will use this list for the appointment of replacements for members, if needed. 7. Members are appointed in a personal capacity for a period of 4 years. They shall remain in office until replaced or until their term of office ends. Their term of office may be renewed. 8. Members who are no longer capable of contributing effectively to the groups deliberations, who resign or who do not comply with the conditions set out in this Article, or Article 339 of the Treaty, may be replaced for the remainder of their term of office. 9. Members shall act independently and in the public interest. 10. The names of the groups members shall be published in the Register of Commission expert groups and other similar entities (6) and on the Internet site of DG Home Affairs. 11. Personal data shall be collected, processed and published in accordance with Regulation (EC) No 45/2001. Article 5 Operation 1. The group shall be chaired by the EU Anti-Trafficking Coordinator. 2. In agreement with the Commission, the group may set up sub-groups to examine specific questions on the basis of terms of reference defined by the group. Such groups shall be dissolved as soon as their mandate is fulfilled. 3. The Chairperson may invite experts from outside the group with specific competence in a subject on the agenda to participate in the work of the group or a sub-group on an ad-hoc basis. 4. The Chairperson may invite official representatives of Member States, candidate countries, potential candidates or third countries and of international, inter-governmental and non-governmental organisations to participate in the meetings of the group as invited experts or observers. 5. At the latest 2 months after the beginning and 2 months after the halfway point of the term of office, the Commission and the group shall meet in order to exchange their views regarding the working priorities of the group. 6. The working priorities shall reflect the need for a coordinated, multi-disciplinary and coherent policy response to all aspects of trafficking in human beings. 7. Members of the group as well as invited experts and observers shall comply with the obligations of professional secrecy laid down by the Treaties and their implementing rules, as well as with the Commissions rules on security regarding the protection of EU classified information, laid down in the Annex to Commission Decision 2001/844/EC, ECSC, EURATOM (7). Should they fail to respect these obligations, the Commission may take appropriate measures. 8. The meetings of the group and sub-groups shall be held on Commission premises. The Commission shall provide secretarial services. 9. The group shall submit its opinions and reports to the Commission. The Commission may fix a deadline by which an opinion or a report is to be delivered. 10. The deliberations of the group shall not be subject to any vote. When an opinion or a report is adopted unanimously by the group, the latter shall establish common conclusions and attach them to the minutes. When the group fails to reach unanimous agreement on an opinion or a report, it shall inform the Commission of the dissenting views expressed. 11. The Commission may publish, in the original language of the document concerned, any summary, conclusion or partial conclusion or working document prepared by the group. 12. The Commission shall publish relevant information on the activities carried out by the group either by including it in the Register or via a link from the Register to the Internet site of DG Home Affairs. Article 6 Meeting expenses 1. Participants in the activities of the group shall not be remunerated for the services they render. 2. Travel and subsistence expenses incurred by participants in the activities of the group shall be reimbursed by the Commission in accordance with the provisions in force within the Commission. 3. Those expenses shall be reimbursed within the limits of available appropriations allocated under the annual procedure for the allocation of resources. Article 7 Repeal Decision 2007/675/EC is repealed. Article 8 Entry into Force and Applicability This Decision shall enter into force on the 20th day following its publication in the Official Journal of the European Union and shall apply for 5 years. Done at Brussels, 10 August 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 101, 15.4.2011, p. 1. (2) OJ L 79, 26.3.2003, p. 25. (3) Commission Decision 2007/675/EC of 17 October 2007 setting up the Group of Experts on Trafficking in Human Beings (OJ L 277, 20.10.2007, p. 29). (4) OJ L 8, 12.1.2001, p. 1. (5) The following list may be adapted as required. (6) Members who do not wish to have their names disclosed may apply for derogation from this rule. The request not to disclose the name of a member of an expert group shall be considered justified whenever publication could endanger his or her security or integrity or unduly prejudice his or her privacy. (7) Commission Decision 2001/844/EC, ECSC, EURATOM of 29 November 2001 amending its internal Rules of Procedure (OJ L 317, 3.12.2001, p. 1). ANNEX Call for applications for the selection of experts appointed in their personal capacity for the Group of Experts on Trafficking in Human Beings By Decision 2011/502/EU (1), the Commission has set up the Group of Experts on Trafficking in Human Beings. The EU Anti-Trafficking Coordinator will chair the group and may consult the group on any matter relating to trafficking in human beings. The tasks of the group of experts are: (a) to advise the Commission on matters related to trafficking in human beings by issuing written contributions, as appropriate and agreed with the Commission, and ensuring a coherent approach to the subject; (b) to help the Commission to assess the evolution of policy in the field of trafficking in human beings at national, European and international levels; (c) to assist the Commission in identifying and defining possible relevant measures and actions at European and national level across the range of anti-trafficking policy; (d) to provide a forum for discussion on matters related to trafficking in human beings and bring about an exchange of experience. The Commission is therefore calling for applications with a view to selecting members of the group of experts. The group of experts shall consist of 15 members appointed in their personal capacity, in accordance with Article 4 of the above Decision. The Commission shall select members in a personal capacity for a 4-year renewable period. They shall give the Commission an independent opinion free from outside influence and shall respect the conditions of confidentiality mentioned in Article 5 of the Commission Decision establishing the group of experts. They shall undertake to act independently and in the public interest. The Commission will take the following criteria into account when assessing applications: (a) proven competence, high level of professional achievement and experience (at least 5 years), including at European and/or international level, in areas of activities in preventing and fighting trafficking in human beings and protecting victims and/or related areas; (b) sound understanding of the current EU acquis in the field of trafficking in human beings; (c) demonstrated ability to work in English; (d) the need to strike a balance within the group of experts in terms of representativeness of applicants, gender and geographical origin (2); (e) the need for a balance of expertise on different forms of trafficking including labour and sexual exploitation, on different aspects such as prevention, prosecution, victims assistance, as well as in other related areas such as, but not limited to law enforcement, labour, migration, healthcare, social services, childrens rights, education and on fundamental rights, social rights, gender equality, etc.; (f) the need to favour continuity of the work of the Experts Group established by Commission Decision 2007/675/EC (3); (g) Members of the group must be nationals of a Member State of the European Union or, if appropriate, of a candidate or potential candidate country or a European Economic Area country. The above will be assessed on the basis of the filled-in CV and application form. Applications may only be submitted by filling in the model application form (Appendix) and model CV (4). Applicants are asked to clearly state in their application the area of trafficking in human beings in which they possess particular expertise. The duly signed applications must be sent in by [ ¦] at the latest either by e-mail or by post to the following address: European Commission Directorate-General Home Affairs Unit A2 Secretariat LX 46 3/131 1049 BRUSSELS Belgium HOME-ANTITRAFFICKING@ec.europa.eu Where applications are sent by e-mail, the date of e-mail will be the date of sending. Where applications are sent by post, the postmark will be considered the date of sending. The Commission will reimburse travel and subsistence expenses in connection with the activities of the group of experts in accordance with the provisions in force at the Commission, within the limits of the available budgetary appropriations. Members will receive no remuneration for their duties. The list of members of the group of experts will be published in the Register of Commission expert groups and other similar entities (5) and on the Internet site of DG Home Affairs. Personal data will be collected, processed and published in accordance with the provisions of Regulation (EC) No 45/2001 of the European Parliament and of the Council (6). For any further information please contact Ms Joanna BECZAÃ A, tel. +32 22969639, e-mail joanna.beczala@ec.europa.eu Information on the results of the call for applications will be published on the Internet site of DG Home Affairs and, if appropriate, in the Official Journal of the European Union. (1) Commission Decision 2011/502/EU of 10 August 2011 on setting up the Group of Experts on Trafficking in Human Beings and repealing Decision 2007/675/EC (see page 14 of this Official Journal). (2) Commission Decision 2000/407/EC of 19 June 2000 relating to gender balance within the committees and expert groups established by it (OJ L 154, 27.6.2000, p. 34). (3) Commission Decision 2007/675/EC of 17 October 2007 setting up the Group of Experts on Trafficking in Human Beings (OJ L 277, 20.10.2007, p. 29). (4) All curricula vitae should be submitted in the European format: www.cedefop.eu.int/transparency/cv.asp (5) Members who do not wish to have their names disclosed may apply for derogation from this rule. The request not to disclose the name of a member of an expert group shall be considered justified whenever publication could endanger his or her security or integrity or unduly prejudice his or her privacy. (6) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1.). Appendix